--------------------------------------------------------------------------------

Exhibit 10.1



SECOND AMENDED AND RESTATED REVOLVING LINE OF CREDIT AGREEMENT


by and among


BIOTIME, INC.
as “Borrower”


and


ALFRED D. KINGSLEY, GEORGE KARFUNKEL, RICHARD LOWISH,
BROADWOOD PARTNERS, LP, and THE LIFE EXTENSION FOUNDATION
as “Lenders”




Dated as of February 15, 2008

 
 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS


1.
 
General Definitions.
 
1
       
 
2.
 
Draws and Disbursements.
 
2
       
 
3.
 
Terms of Payment.
 
4
       
 
4.
 
Shares.
 
5
       
 
5.
 
Events of Default.
 
5
         
6.
 
Representations and Warranties of Borrower.
 
6
       
 
7.
 
Affirmative Covenants.
 
8
       
 
8.
 
Maximum Permitted Interest.
 
9
       
 
9.
 
Governing Law.
 
9
       
 
10.
 
Successors and Assigns.
 
10
       
 
11.
 
Entire Agreement; Amendment.
 
10
       
 
12.
 
Survival.
 
10
       
 
13.
 
Notices.
 
10
       
 
14.
 
Delays and Omissions.
 
11
       
 
15.
 
Rules of Construction.
 
11
       
 
16.
 
Counterparts.
 
12
       
 
17.
 
Investment Representations.
 
12
       
 
18.
 
Registration Rights.
 
13
       
 
19.
 
Legends.
 
14


 
 

--------------------------------------------------------------------------------

 

SECOND AMENDED AND RESTATED REVOLVING LINE OF CREDIT AGREEMENT


This Second Amended and Restated Revolving Line of Credit Agreement (“Credit
Agreement”) is made and entered into as of February 15, 2008, by and among
Alfred D. Kingsley, George Karfunkel, Richard Lowish, Broadwood Partners, L.P,
and The Life Extension Foundation (each a “Lender,” and collectively “Lenders”),
and BioTime, Inc., a California corporation (“Borrower”), and amends and
restates that certain Revolving Line of Credit Agreement dated April 12, 2006,
and the First Amended and Restated Credit Agreement dated October 17, 2007.


RECITALS


Borrower has requested a credit facility consisting of a revolving line of
credit, and Lenders are willing to make the requested credit facility to
Borrower, but only upon the terms, and subject to the conditions, contained
herein.


AGREEMENT


Now, therefore, in consideration of the premises and the mutual covenants
hereinafter contained, the parties hereto agree as follows:


1.            General Definitions.  The following words shall have the following
meanings:


1.1           “Business Day” means any day that is not a Saturday, a Sunday, or
a day on which banks are required, or permitted, to be closed in the State of
New York.


1.2           “Credit Facility” means the right of Borrower to borrow up to
$1,100,000 from Lenders under the terms and conditions of this Credit Agreement
and the Note.


1.3           “Debtor Relief Law” means the Bankruptcy Code of the United States
of America, as amended, or any other applicable liquidation, conservatorship,
bankruptcy, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief law affecting the rights of creditors generally.


1.4           “Earmarked Funds” means funds received by Borrower through (i) the
sale of capital stock, (ii) loans from other lenders, or (iii) funds in excess
of $1,100,000 received by Borrower through the collection of license fees,
signing fees, milestone fees, or similar fees (excluding royalties) under any
other present or future agreement pursuant to which Borrower grants one or more
licenses to use Borrower’s patents or technology.


1.5           “Event of Default” or “Events of Default” means any of the events
specified in Section 5.

 
 

--------------------------------------------------------------------------------

 


1.6           “Loan” means the loans made by Lenders to Borrower pursuant to
this Credit Agreement, and evidenced by the Note.


1.7           “Loan Documents” means this Credit Agreement, the Note, and the
Security Agreement, and all other agreements, instruments, and documents in
favor of a Lender, now or hereafter executed by or on behalf of Borrower and
delivered to a Lender in connection with this Credit Agreement or in connection
with any of the transactions contemplated hereby.


1.8           “Maturity Date”  means the earlier of (i) April 30, 2008, and (ii)
such date on which Borrower shall have received an aggregate of $2,000,000
through (A) the sale of capital stock, (B) the collection of license fees,
signing fees, milestone fees, or similar fees (excluding royalties) in excess of
$1,100,000 under any present or future agreement pursuant to which Borrower
grants one or more licenses to use Borrower’s patents or technology, (C) funds
borrowed from other lenders, or (D) any combination of sources under clauses (A)
through (C).


1.9           “Note” means (a) each Amended and Restated Credit Note, dated
April 12, 2006, in the form attached as EXHIBIT A-1, evidencing the amount of
the Loan previously advanced by certain Lenders, and (b) each Revolving Credit
Note, of even date, in the form attached as EXHIBIT A-2 or EXHIBIT A-3,
evidencing the amount of the Loan from each Lender, to be executed concurrently
with this Credit Agreement.


1.10         “Security Agreement” means that certain Second Amended and Restated
Security Agreement of even date among Borrower and Lenders pursuant to which
Borrower is granting Lenders a first priority perfected security interest in
certain specified collateral to secure Borrower’s obligations under this
Agreement and the Note.


1.11         “Shares” means common shares, no par value, of the Borrower.


2.            Draws and Disbursements.


2.1           Maximum Loan Amount.  On the terms and conditions set forth in
this Credit Agreement, Lenders shall make available to Borrower the Credit
Facility, as a revolving line of credit in a principal amount not to exceed at
any one time One Million One Hundred Thousand Dollars ($1,100,000), less all
amounts of principal prepaid or required to be prepaid under Section 3.2.1 of
this Credit Agreement (the “Maximum Loan Amount”).  Each Lender shall be
severally, and not jointly and severally, obligated to lend the amount shown on
Schedule I.


2.2           Draw Period.  Borrower may request from Lenders advances of funds
(“Draws”) under the Credit Facility from the date of this Agreement until April
30, 2008 (the “Draw Period”).  As amounts drawn by Borrower hereunder are
repaid, they may be reborrowed subject to the terms and conditions of this
Credit Agreement; provided, that at no time shall the aggregate principal amount
of Loan outstanding under this Credit Agreement exceed the Maximum Loan
Amount.  The Draw Period may be terminated by Borrower at any time by written
notice to Lenders. Subject to the terms and conditions of this Credit Agreement,
and provided that no Event of Default has occurred, Lenders shall make advances
to Borrower upon request as provided in this Section 2.  Upon the occurrence of
an Event of, one of Lenders’ remedies includes Lenders’ right to terminate the
Draw Period and Borrower’s right to make Draws under this Credit Agreement.

 
3

--------------------------------------------------------------------------------

 


2.3           Increments.  Draws must be in increments of not less than One
Hundred Thousand Dollars ($100,000), or the remaining amount available under the
Credit Facility, whichever is less.  Each Lender shall advance a portion of each
Draw such that, immediately after funding the Draw, the total outstanding
principal amount of the Loan funded by each Lender shall be in proportion to
their respective loan commitments shown on Schedule I.


2.4           Use of Funds.  All funds borrowed under this Credit Agreement will
be used as working capital to pay Borrower’s expenses arising in the ordinary
course of business.


2.5           Disbursement Procedures.


2.5.1           Borrower hereby appoints the Chief Executive Officer, each
member of its Office of the President, and the Chief Financial Officer as the
officers authorized to make Draws under this Credit Agreement during the Draw
Period.  Any one of such officers (the “Authorized Officers”) is authorized to
make Draws. Lender, at its sole option, may require that all requests for Loan
funds be in writing, signed by an Authorized Officer, in a form acceptable to
Lenders.  Facsimile documents may be accepted by Lenders as originals.  Any Draw
by an Authorized Officer shall constitute an ongoing representation and warranty
by Borrower that at the time of request for or payment of any Draw no Event of
Default has occurred.


2.5.2           Draws shall be paid according to the Authorized Officer’s
instructions, except that checks representing Loan funds shall always be made
payable to Borrower, and wire transfers shall only be permitted if Borrower has
authorized payment into the account into which the funds are to be
deposited.  The appointment of the above-named Authorized Officer(s) shall
remain in full force and effect until written notice of revocation of
appointment signed by the Chief Executive Officer or Chief Financial Officer of
Borrower has been received by Lender.


2.5.3           Lenders shall advance Loan funds available under the Credit
Facility in accordance with Borrower’s Draws within four (4) Business Days after
the receipt of the Draw.


2.5.4           Each Draw shall be accompanied by the certificates required by
Section 2.6.


2.5.5           Borrower shall indemnify and hold Lenders harmless from loss or
liability of any kind arising from or related to any action or inaction taken by
Lenders in good faith in reliance upon instructions received from any Authorized
Officer.

 
4

--------------------------------------------------------------------------------

 


2.6           Conditions Precedent.  The following conditions must be satisfied
before Lenders shall be obligated to disburse any Loan to Borrower pursuant to a
Draw:


2.6.1           Due execution.  Lenders shall have received duly executed
originals of this Credit Agreement and all other Loan Documents.


2.6.2           Approvals.  Lenders shall have received evidence satisfactory to
them that all consents and approvals which are necessary for, or required as a
condition of, the validity and enforceability of this Credit Agreement and all
other Loan Documents have been obtained and are in full force and effect.


2.6.3           Representations and Warranties Correct.  All of Borrower’s
representations and warranties contained in this Credit Agreement and in any
other Loan Document shall be true and correct in all material respects on the
date the Loan funds are disbursed, and Borrower shall have delivered to Lenders
a certificate executed by an Authorized Officer to such effect.


2.6.4           No Event of Default.  No Event of Default shall have occurred,
and Borrower shall have delivered to Lenders a certificate executed by an
Authorized Officer to such effect.


2.6.5           Independent Verification.  Borrower must provide for Lenders’
review and acceptance such documentation as may be required by Lenders to ensure
Borrower is in compliance with the terms and conditions of this Credit
Agreement, including, without limitation, resolutions of Borrower’s board of
directors or a duly constituted and authorized committee thereof, certified by
the secretary or an assistant secretary of the corporation, authorizing the
execution and delivery of this Agreement and the other Loan Documents and
performance of Borrower’s obligations hereunder and thereunder.


2.6.6           Shares.  Prior to the initial Draw under this Credit Agreement,
Borrower must have issued the Shares to Lenders as described in Section 4 of
this Credit Agreement.


2.6.7           Closing Costs.  Borrower must have paid all attorneys’ fees (not
to exceed $2,500 for all Lenders in the aggregate) incurred by Lenders in
connection with the preparation, execution, and delivery of the Loan Documents,
and all reports and notices required to be filed by Lenders or their respective
affiliates under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), in connection with this Agreement and Lenders’ receipt of the Shares.


2.7           Amended Promissory Notes.  Except for such Notes as may be paid in
full upon the Maturity Date, each original Note dated April 12, 2006 (“Original
Note”) shall be exchanged for an amended Note in the form of EXHIBIT A-1.  Each
Lender holding an Original Note shall tender their Original Note for an amended
Note.  Until such time an Original Note is tendered to Borrower and an amended
Note is delivered to the Lender in exchange, the Original Note shall be deemed
to include all of the terms set forth in EXHIBIT A-1.

 
5

--------------------------------------------------------------------------------

 
 
3.            Terms of Payment.


3.1           Interest.  Interest shall accrue and be payable at the rate of (a)
10% per annum on the outstanding principal balance of the Loan through October
31, 2007, and (b) 12% per annum on the outstanding principal balance of the Loan
from October 31, 2007 until the Maturity Date or any earlier date on which the
principal balance is paid in full.  Interest shall accrue from the date of each
disbursement of principal pursuant to a Draw.  Accrued interest shall be paid
with principal on the Maturity Date.  Interest will be charged on that part of
outstanding principal of the Loan which has not been paid and shall be
calculated on the basis of a 360-day year and a 30-day month.


3.2           Payment of Principal.  The outstanding principal balance of the
Loan, together with accrued interest, shall be paid in full on the Maturity
Date.


3.2.1           Mandatory Prepayment of Principal.  In the event that Borrower
receives Earmarked Funds, Borrower shall use the Earmarked Funds to prepay
principal, plus accrued interest, within two business days after such Earmarked
Funds are received by Borrower, and the amount of principal so prepaid shall
reduce the Maximum Loan Amount.


3.3           Optional Prepayment of Principal.  Borrower may prepay principal,
with accrued interest, at any time and the amount of principal so prepaid shall
be available for further Draws by Borrower during the Draw Period to the extent
that the prepayment of principal was not required under Section 3.2.1.


3.4           Default Interest Rate; Late Payment Charge.  In the event that any
payment of principal or interest is not paid within five (5) days from on the
date on which the same is due and payable, such payment shall continue as an
obligation of the Borrower, and interest thereon from the due date of such
payment and interest on the entire unpaid balance of the Loan shall accrue until
paid in full at the lesser of (i) fifteen percent (15%) per annum, or (ii) the
highest interest rate permitted under applicable law (the “Default Rate”).  From
and after the Maturity Date or upon acceleration of the Note, the entire unpaid
principal balance of the Loan with all unpaid interest accrued thereon, and any
and all other fees and charges then due at such maturity, shall bear interest at
the Default Rate.


3.5           Date of Payment.  If the date on which a payment of principal or
interest on the Loan is due is a day other than a Business Day, then payment of
such principal or interest need not be made on such date but may be made on the
next succeeding Business Day.

 
6

--------------------------------------------------------------------------------

 


3.6           Application of Payments.  All payments shall be applied first to
costs of collection, next to late charges or other sums owing Lenders, next to
accrued interest, and then to principal, or in such other order or proportion as
Lenders, in their sole discretion, may determine.


3.7           Currency.  All payments shall be made in United States Dollars.


4.            Shares. As consideration for Lenders making the Credit Facility
available to Borrower, Borrower has issued 99,999 Shares to Lenders who were
parties to this Agreement on April 12, 2006, and has issued 200,000 Shares to
Lenders who were parties to this Agreement on October 17, 2007.  As
consideration for making $100,000 of the amended Credit Facility available to
Borrower under this Credit Agreement, Borrower shall issue and deliver to The
Life Extension Foundation 10,000 Shares (one Share for each ten dollars of the
Loan commitment).  No fractional Shares shall be issued.


5.            Events of Default.  The following shall constitute Events of
Default: (a) the default of Borrower in the payment of any interest or principal
due under this Credit Agreement or the Note held by any Lender; (b) the failure
of Borrower to perform or observe any other term or provision of, or covenant,
agreement, or obligation under, this Credit Agreement or any other Loan
Document; (c) any act, omission, or other event that constitutes an “Event of
Default” under the Note or the Security Agreement; (d) any representation or
warranty of Borrower contained in this Credit Agreement or in any other Loan
Document, or in any certificate delivered by Borrower pursuant to this Credit
Agreement or any other Loan Document, is false or incorrect in any material
respect when made or given; (e) Borrower becoming the subject of any order for
relief in a proceeding under any Debtor Relief Law; (f) Borrower making an
assignment for the benefit of creditors, other than repayment of the Loan, in
whole or in part, to Lenders; (g) Borrower applying for or consenting to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator, or similar officer for it or for all or any part of its property
or assets; (h) the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator, or similar officer for Borrower, or for all or any
part of the property or assets of Borrower, without the application or consent
Borrower if such appointment continues undischarged or unstayed for sixty (60)
calendar days; (i) Borrower  instituting or consenting to any proceeding under
any Debtor Relief Law with respect to Borrower, or all or any part of its
property or assets, or the institution of any similar case or proceeding without
the consent of Borrower, if such case or proceeding continues undismissed or
unstayed for sixty (60) calendar days; (j) the dissolution or liquidation of
Borrower, or the winding-up of the business or affairs of Borrower; (k) the
taking of any action by Borrower to initiate any of the actions described in
clauses (e) through (j) of this paragraph; (l) the issuance or levy of any
judgment, writ, warrant of attachment or execution or similar process against
all or any material part of the property or assets of Borrower if such process
is not released, vacated or fully bonded within sixty (60) calendar days after
its issue or levy; or (m) any breach or default by Borrower under any loan
agreement, promissory note, or other instrument evidencing indebtedness payable
to a third party.

 
7

--------------------------------------------------------------------------------

 


5.1           Remedies On Default.1.6Remedies On Default.  Upon the occurrence
of an Event of Default, at Lender’s option, all unpaid principal and accrued
interest, and all other amounts payable to Lender under this Credit Facility and
any other Loan Document shall become immediately due and payable without
presentment, demand, notice of non-payment, protest, or notice of non-payment,
provided that no notice or demand shall be required if the Event of Default is a
proceeding under any Debtor Relief Law.  Each Lender also shall have all other
rights, powers, and remedies available under this Credit Agreement and the Note
or any other Loan Document, or accorded by law or at equity.  All rights,
powers, and remedies of a Lender may be exercised at any time by the Lender and
from time to time after the occurrence of an Event of Default.  All rights,
powers, and remedies of a Lender in connection with this Credit Agreement and
the Note and any Loan Document are cumulative and not exclusive and shall be in
addition to any other rights, powers, or remedies provided by law or equity.


6.            Representations and Warranties of Borrower.  Borrower represents
and warrants to Lenders the following:


6.1           Organization; Capitalization.  Borrower is a corporation duly
organized, validly existing and in good standing under the laws of the state of
California and has all requisite corporate power and authority to own its
property and to carry on its business as now being conducted.


6.2           Authority; Enforceability.  Borrower has the power and authority
to execute and deliver this Credit Agreement and each of the other Loan
Documents, and to perform all of Borrower’s obligations under this Credit
Agreement and the other Loan Documents.  This Credit Agreement and each of the
other Loan Agreements has been duly authorized by, and is the valid and binding
agreement and obligation of, Borrower, enforceable in accordance with its
respective terms, except to the extent limited by any bankruptcy, insolvency, or
similar law affecting the rights of creditors generally.  There are no
corporate, contractual, statutory, regulatory, judicial, or other restrictions
of any kind upon the power and authority of Borrower to execute and deliver this
Credit Agreement or any other Loan Document, and to consummate the transactions
contemplated by this Credit Agreement and the other Loan Documents, including,
without limitation: (a) the payment of all principal and interest that may
become due on the Loan; and (b) the issuance of the Shares.  No action, approval
or consent by, or notice to or filing with, any federal, state, municipal or
other governmental department, commission, agency, regulatory authority, or
court is necessary to make this Credit Agreement or the other Loan Documents the
valid agreements binding upon Borrower in accordance with their respective
terms, or to consummate the transactions contemplated by this Credit Agreement
and the other Loan Documents.


6.3           No Conflict.  The execution and delivery of this Credit Agreement
and the other Loan Documents, and the consummation of the transactions
contemplated by this Credit Agreement and the other Loan Documents, do not and
will not (a) violate any provisions of (i) any rule, regulation, statute, or
law, or (ii) the terms of any order, writ or decree of any court or judicial or
regulatory authority or body, or (iii) the Articles of Incorporation or Bylaws
of Borrower, and (b) conflict with or result in a breach of any condition or
provision or constitute a default under or pursuant to the terms of any
contract, mortgage, lien, lease, agreement, debenture or instrument to which
Borrower or any Subsidiary is a party, or which is or purports to be binding
upon Borrower, any Subsidiary, or upon any of their respective properties, and
(c) result in the creation or imposition of any lien, charge or encumbrance upon
any of the assets or properties of Borrower or any Subsidiary.

 
8

--------------------------------------------------------------------------------

 
 
6.4           Shares.  When issued pursuant to this Agreement, the Shares will
be validly issued and outstanding, fully paid and non-assessable.


6.5           Accuracy of Information.  Borrower has delivered to Lenders a copy
of its annual report on Form 10-KSB for the fiscal year ended December 31, 2006,
and quarterly reports on Form 10-QSB for the fiscal quarter and nine months
ended September 30, 2007, and all Current Reports on Form 8-K filed by Borrower
since September 30, 2007 (the “Disclosure Documents”).  The financial statements
contained in the Disclosure Documents were prepared in accordance with generally
accepted accounting principles, consistently applied, and accurately reflect the
financial condition and results of operations of Borrower at and as of the dates
reported.  All financial information and other information contained in the
Disclosure Documents was true and correct in all material respects when such
reports were filed under the Exchange Act.


6.6           Taxes.  Borrower has filed when due all federal, state and local
income tax returns and has filed when due all other returns with respect to
taxes which are required to be filed with the Internal Revenue Service and the
appropriate authorities of the jurisdictions where business is transacted by
them.  All items and entries provided for or reflected in such returns are
correct and are made on a proper basis.  All amounts, if any, required to be
paid, as shown on such returns, have been paid.  None of such tax returns has
been audited.  There are no suits, actions, claims, or investigations, inquiries
or proceedings now pending against Borrower in respect of taxes, governmental
charges or assessments, nor are there any matters under discussion with any
governmental authority relating to taxes, governmental charges or assessments
asserted by any such authority.


6.7           Litigation.  Except as disclosed in the Disclosure Documents,
there are no lawsuits, arbitration proceedings, administrative proceedings,
actions or claims pending or threatened against Borrower.  No fine, penalty or
other sanction has been imposed by any federal, state, local or municipal court,
judicial, administrative or regulatory body or authority against
Borrower.  There is no outstanding order, writ, injunction or degree of any
court, administrative agency or governmental body or arbitration tribunal
against or affecting Borrower or any of its respective properties, assets,
business or prospects.


7.            Affirmative Covenants.  During the Draw Period, and until such
time as the entire principal balance and accrued interest on the Loan, and all
other amounts payable by Borrower under this Credit Agreement or any other Loan
Document have been paid in full, Borrower shall comply with the following
covenants and agreements:

 
9

--------------------------------------------------------------------------------

 


7.1           Furnish Information.  Borrower will, at any Lender’s request,
furnish information to Lender relating to Borrower’s business and financial
affairs and permit Lender to examine Borrower’s books and records.


7.2           Comply with Terms and Conditions.  Borrower will comply with all
terms and conditions of all other Loan Documents.


7.3           Financial Reports.  Borrower will file with the Securities and
Exchange Commission, when due, all quarterly reports, annual reports, current
reports, and other documents required pursuant to the Exchange Act.


7.4           Limitation on Dividends and Other Distributions by
Borrower.  Borrower shall not declare or pay any dividend or other distribution
of cash, other property (excluding shares of capital stock and options, warrants
or other rights to acquire capital stock or stock purchase warrants of
Borrower), or evidences of indebtedness, on account of or with respect to any
shares of capital stock.


7.5           Insurance.  Borrower will, and will cause its Subsidiaries, to
maintain insurance with responsible carriers against such risks and in such
amounts as is customarily carried by similar businesses with such deductible as
are customarily carried by similar businesses of similar size, including,
without limitation, property and casualty loss, workers’ compensation and
interruption of business insurance.


7.6           Fees and Charges of Attorneys and Others.1.9Fees and Charges of
Attorneys and Others.  In the event that a Lender employs attorneys,
accountants, appraisers, consultants, or other professional assistance,
excluding the services of any such person who is a direct employee of a Lender,
in connection with any of the following, then, the reasonable amount of costs,
expenses, and fees incurred by the Lender shall be payable on demand.  A Lender
may, at its option, add the amount of such costs, expenses, and reasonable fees
to the principal amount of the Loan.  A Lender thereafter may charge interest on
such amount at the interest rate then applicable to the principal.  Costs,
expenses, and reasonable fees of professionals covered by this provision include
such charges for the following:


7.7           The preparation, modification, or renewal of this Credit Agreement
and the Note, or any other documentation incident to the loan transaction;


7.8           Any litigation, dispute, proceeding or action, whether instituted
by Lender, Borrower, or any other person, relating to the Note or this
Agreement, including representation of Lender in any bankruptcy, insolvency, or
reorganization case or proceeding instituted by or against Borrower, and any
attempt by Lender to enforce any rights against Borrower;

 
10

--------------------------------------------------------------------------------

 


7.9           In the event of bankruptcy or insolvency proceedings (whether
state or federal) instituted by or against Borrower or involving the Borrower or
Property of the Borrower, the Lender may recover all costs, expenses, and
reasonable attorney fees incurred to protect or defend Lender’s rights under the
Note, and other documents underlying the loan transactions whether such costs,
expenses, and attorney fees be contractual or bankruptcy related, including
costs, expenses, and attorney fees for meetings, sessions, matters, proceedings
and litigation involving issues solely distinct to federal bankruptcy law, rules
and proceedings as well as other federal and state litigation and proceedings;


7.10         The inspection, verification, protection, collection, processing,
sale, liquidation, or disposition of security given for the Note;


7.11         The preparation and filing of all reports required to be filed by
Lender under the Exchange Act during the term of this Credit Agreement in
connection with the ownership, acquisition, or disposition of the Shares, or
other equity securities issued by Borrower.


8.            Maximum Permitted Interest. No provision of this Credit Agreement
or any other Loan Document, or any transaction related thereto, shall be
construed or so operate as to require the Borrower to pay interest at a greater
rate than the maximum allowed by applicable state or federal law.  Should any
interest or other charges paid or payable by the Borrower in connection with the
Loan result in the computation or earning of interest in excess of the maximum
allowed by applicable state or federal law, then any and all such excess shall
be and the same is hereby waived by Lender, and any and all such excess paid
shall be credited automatically against and in reduction of the outstanding
principal balance due of the Loan, and the portion of said excess which exceeds
such principal balance shall be paid by Lender to the Borrower.


9.             Governing Law.  This Credit Agreement shall be construed and
governed in all respects by the laws of the State of California.


10.          Successors and Assigns.  The provisions of this Credit Agreement
shall inure to the benefit of, and be binding upon, the respective successors,
assigns, heirs, executors and administrators of Borrower and Lenders.


11.          Entire Agreement; Amendment.  This Credit Agreement and the other
Loan Documents constitute the full and entire understanding and agreement among
the parties with regard to the subject matter thereof.  This Credit Agreement
and any term of this Credit Agreement may be amended, waived, discharged or
terminated only by a written instrument signed by the party to be charged.

 
11

--------------------------------------------------------------------------------

 


12.          Survival.  Borrower’s representations and warranties contained in
this Credit Agreement shall survive the funding of each Draw and any
investigation made by any party until the Loan is repaid in full.


13.          Notices.  All notices and other communications required or
permitted to be given pursuant to this Agreement shall be in writing and shall
be deemed given four (4) days after being deposited in the United States mail,
certified postage prepaid, return receipt requested, or when delivered by hand,
by messenger or express air freight service, in any case addressed to the
Lenders at their respective addresses shown on Schedule I, or to Borrower as
follows:



 
BioTime, Inc.
 
6121 Hollis Street
 
Emeryville, California 94608
 
Attention:  Steven Seinberg, Chief Financial Officer
 
FAX:  (510) 350-2948
     
with a copy to:
 
Richard S. Soroko, Esq.
 
Lippenberger, Thompson, Welch, Soroko & Gilbert LLP
 
201 Tamal Vista, Blvd.
 
Corte Madera, California  94925



Any party may change its address for the purpose of this Section 13 by giving
notice to each other party in accordance with this Section 13.


14.          Delays and Omissions.  No delay or omission to exercise any right,
power, or remedy accruing to a Lender, upon any breach or default of Borrower
under this Credit Agreement or any other Loan Document, shall impair any such
right, power, or remedy of the Lender, nor shall it be construed to be a waiver
of, or an acquiescence in, any such breach or default or any similar breach or
default thereafter occurring; nor shall any waiver of any single breach or
default be deemed a waiver of any other breach or default theretofore or
thereafter occurring.  Any waiver, permit, consent, or approval of any kind or
character on the part of a Lender of any breach or default by Borrower under
this Credit Agreement or any other Loan Document, or any waiver of any
provisions or conditions of this Credit Agreement or any other Loan Document by
a Lender, must be made in writing, and shall be effective only to the extent
specifically set forth in such writing.  All remedies either under this
Agreement or by law and otherwise afforded to any party shall be cumulative and
not alternative.


15.          Rules of Construction.


15.1         Titles and Subtitles.  The titles or headings of the Sections and
paragraphs of this Credit Agreement are for convenience of reference only and
are not to be considered in construing this Credit Agreement.

 
12

--------------------------------------------------------------------------------

 


15.2         Singular; Plural.  Whenever appropriate in this Agreement, terms in
the singular form shall include the plural (and vice versa) and any gender form
shall include all others.


15.3         Section Headings.  Section headings are for the convenience of the
parties and do not form a part of this Agreement.


15.4         Sections and Other References.  References in this Agreement to
sections, paragraphs, and exhibits are references to articles, sections, and
paragraphs in this Agreement and schedules and exhibits attached to this
Agreement unless specified otherwise.


15.5         Severability.1.18Severability.  If one or more provisions of this
Credit Agreement are held to be unenforceable under applicable law, each such
unenforceable provision shall be excluded from this Credit Agreement and the
balance of this Credit Agreement shall be interpreted as if each such
unenforceable provision were so excluded, and the balance of this Credit
Agreement as so interpreted shall be enforceable in accordance with its terms.


16.          Counterparts.  This Credit Agreement may be executed in any number
of counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.


17.          Investment Representations.  Each Lender represents and warrants to
Borrower that:


17.1         Lender is relying on the information provided in the Disclosure
Documents or otherwise communicated to Lender in writing by Borrower.  Lender
has not relied on any statement or representations inconsistent with those
contained in the Disclosure Documents.  Lender has had a reasonable opportunity
to ask questions of and receive answers from the executive officers and
directors of Borrower, or one or more of its officers, concerning Borrower and
to obtain additional information, to the extent possessed or obtainable without
unreasonable effort or expense, necessary to verify the information in the
Disclosure Documents.  All such questions have been answered to Lender’s
satisfaction;


17.2         Lender understands that the Shares are being offered and sold
without registration under the Securities Act of 1933, as amended (the “Act”) or
qualification under the California Corporate Securities Law of 1968, or under
the laws of other states, in reliance upon the exemptions from such registration
and qualification requirements for non-public offerings.  Lender acknowledges
and understands that the availability of the aforesaid exemptions depends in
part upon the accuracy of certain of the representations, declarations and
warranties contained herein, which Lender hereby makes with the intent that they
may be relied upon by Borrower and its officers and directors in determining
Lender’s suitability to acquire the Shares.  Lender understands and acknowledges
that no federal, state or other agency has reviewed or endorsed the offering of
the Shares or made any finding or determination as to the fairness of the
offering or completeness of the information in the Disclosure Documents;

 
13

--------------------------------------------------------------------------------

 
 
17.3         Lender understands that the Shares may not be offered, sold, or
transferred in any manner unless subsequently registered under the Act, or
unless there is an exemption from such registration available for such offer,
sale or transfer;


17.4         Lender has such knowledge and experience in financial and business
matters to enable Lender to utilize the information contained in the Disclosure
Documents, or otherwise made available to Lender to evaluate the merits and
risks of an investment in the Shares and to make an informed investment decision
with respect thereto.


17.5         Lender is acquiring the Shares solely for Lender’s own account and
for long-term investment purposes, and not with a view to, or for sale in
connection with, any distribution of the Shares; and


17.6         Lender is an “accredited investor,” as such term is defined in
Regulation D promulgated under the Act.


18.          Registration Rights.


18.1         Borrower agrees, at its expense, upon written request from the
Lenders, to use commercially reasonable efforts to register under the Act, the
Shares and to take such other actions as may be necessary to allow the Shares to
be freely tradable, without restrictions, in compliance with all regulatory
requirements.  A written request for registration shall specify the quantity of
the Shares intended to be sold, the plan of distribution and the identity of the
sellers, which may include the Lender and assignees of its rights hereunder
(collectively, “Selling Securities Holders”), and whether the registration shall
be pursuant to an underwritten public offering or a “shelf’ registration
pursuant to Rule 415 (or similar rule that may be adopted by the Securities and
Exchange Commission).  Borrower shall not be obligated to file more than two
such registration statements, other than registration statements on Form
S-3.  Borrower shall use commercially reasonable efforts keep such registration
statements effective for a period of at least nine months, except that
registration statements on Form S-3 shall be kept effective for at least three
years (or such lesser period as the parties may agree, but in no event beyond
the completion of the distribution or distributions being made pursuant
thereto).  Borrower shall utilize Form S-3 if it qualifies for such
use.  Borrower shall make all filings required with respect to the registration
statements and will use commercially reasonable efforts to cause such filings to
become effective, so that the Shares being registered shall be registered or
qualified for sale under the securities or blue sky laws of such jurisdictions
as shall be reasonably appropriate for distribution of the Shares covered by the
registration statement.  Borrower will furnish to the Selling Securities Holders
such numbers of copies of a prospectus, including a preliminary prospectus, in
conformity with the requirements of the Act and such other related documents as
the Selling Securities Holders may reasonably request in order to effect the
sale of the Shares.  To effect any offering pursuant to a registration statement
under this Section, Borrower shall enter into an agreement containing customary
representations and warranties, and indemnification and contribution provisions,
all for the benefit of Selling Securities Holders, and, in the case of an
underwritten public offering. an underwriting agreement with an investment
banking firm selected by the Lender and reasonably acceptable to Borrower,
containing such customary representations and warranties, and indemnification
and contribution provisions  Borrower shall have no obligation to make any cash
settlement or payment to the Lenders or any holder of Shares or to issue any
additional Shares in the event that Borrower is unable to effect or maintain in
effect the registration of the Shares under the Act or any state securities law
despite Borrower’s commercially reasonable efforts so to do.

 
14

--------------------------------------------------------------------------------

 


18.2         If, at any time, Borrower proposes to register any of its
securities under the Act (otherwise than pursuant to Section 18.1 above or on a
Form S-8 if such form cannot be used for registration of the Shares pursuant to
its terms), Borrower shall, as promptly as practicable, give written notice to
the Lender.  Borrower shall include in such registration statement the Shares
proposed to be sold by the Selling Securities Holders.  Notwithstanding the
foregoing, if the offering of Borrower’s securities is to be made through
underwriters, Borrower shall not be required to include the Shares if and to the
extent that the managing underwriter reasonably believes in good faith that such
inclusion would materially adversely affect such offering unless the Selling
Securities Holders agree to postpone their sales until 10 days after the
distribution is completed.


18.3         Borrower shall pay the cost of the registration statements filed
pursuant to this Agreement, including without limitation all registration and
filing fees, fees and expenses of compliance with securities or blue sky laws
(including counsel’s fees and expenses in connection therewith), printing
expenses, messenger and delivery expenses, internal expenses of Borrower,
listing fees and expenses, and fees and expenses of Borrower’s counsel,
independent accountants and other persons retained or employed by
Borrower.  Selling Securities Holders shall pay any underwriters discounts
applicable to the Shares.


19.          Legends.  The Shares issued pursuant to this Agreement shall bear
an appropriate legend, conspicuously disclosing the restrictions on transfer
under the Act until the same are registered for sale under the Act.  Borrower
agrees that upon the sale of the Shares pursuant to a registration statement or
an exemption, upon the presentation of the certificates containing such a legend
to it’s transfer agent, it will remove such legend.  Borrower further agrees to
remove the legend at such time as registration under the Act shall no longer be
required.

 
15

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.




BORROWER:


BIOTIME, INC.




By
/s/ Robert W. Peabody
             
Title
Sr. Vice President & COO
             
By
/s/ Judith Segall
             
Title
Vice President & Secretary
             
LENDERS:
       
/s/ Alfred D. Kinsley
 
Alfred D. Kingsley
             
/s/ George Karfunkel
 
George Karfunkel
             
/s/ Richard Lowish
 
Richard Lowish
 


 
16

--------------------------------------------------------------------------------

 


Broadwood Partners, L.P.
         
By:
Broadwood Capital, Inc., General Partner of Broadwood Partners, L.P.
                   
By:
/s/ Neal C. Bradsher
     
Neal C. Bradsher, President
                 
The Life Extension Foundation
                 
By:
/s/ Saul Kent
   
Saul Kent
         
Title
Director
 

 
 
17

--------------------------------------------------------------------------------

 

SCHEDULE I




Name and Address Of Lender
Amount of Loan Commitment
   
Alfred D. Kingsley
$250,000
150 East 57th Street, Suite 24E
 
New York, NY 10022
 
FAX:  (212) 207-3901
     
George Karfunkel
$250,000
59 Maiden Lane
 
New York, NY 10038
 
FAX (718) 921-8340
     
Richard Lowish
$250,000
85 Elm Grove Road
 
Barnes SW13 OBX, London
 
England
 
FAX  011-44-207-929-3994
     
Broadwood Partners, L.P.
$250,000
724 Fifth Avenue
 
9th Floor
 
New York, NY 10019
 
FAX:  (212) 508-5756
     
The Life Extension Foundation
$100,000
1100 West Commercial Blvd.
 
Ft. Lauderdale, FL 33309
 
FAX:  (954) 202-7745
 

 
 
18

--------------------------------------------------------------------------------

 




EXHIBIT A-1




 

--------------------------------------------------------------------------------

 


AMENDED AND RESTATED REVOLVING CREDIT NOTE




$100,000
April 12, 2006



FOR VALUE RECEIVED, the undersigned, BioTime, Inc., a California corporation
(“Borrower”) hereby promises to pay to the order of ___________("Lender") the
principal sum of ONE HUNDRED THOUSAND ($100,000) or such lesser amount as may
from time to time be outstanding as the Loan pursuant to that certain First
Amended and Restated Revolving Line of Credit Agreement, dated October __, 2007,
between Borrower and Lender (the "Credit Agreement"), together with interest on
the unpaid balance of the Loan at the rate or rates hereinafter set forth.  This
Amended and Restated Revolving Credit Note is one of the Notes described in the
Credit Agreement.  All capitalized terms not otherwise defined in this Note
shall have the meanings defined in the Credit Agreement.


1.            Terms of Payment.


(a)           Interest Rate.  Interest shall accrue and be payable at the rate
of (a) 10% per annum on the outstanding principal balance of the Loan through
October 31, 2007, and (b) 12% per annum on the outstanding principal balance of
the Loan from October 31, 2007 until the Maturity Date or such earlier date on
which the principal balance is paid in full.  Interest shall accrue from the
date of each disbursement of principal pursuant to a Draw.  Accrued interest
shall be paid with principal.  Interest will be charged on that part of
outstanding principal of the Loan which has not been paid and shall be
calculated on the basis of a 360-day year and a 30-day month.


(b)           Payments of Principal.  The outstanding principal balance of the
Loan, together with accrued interest, shall be paid in full on the Maturity
Date.


(c)           Mandatory Prepayment of Principal.  In the event that Borrower
receives Earmarked Funds, Borrower shall use the Earmarked Funds to prepay
principal, plus accrued interest, within two business days after such Earmarked
Funds are received by Borrower, and the amount of principal so prepaid shall
reduce the Maximum Loan Amount.


(d)           Optional Prepayment of Principal.  Borrower may prepay principal,
with accrued interest, at any time and the amount of principal so prepaid shall
be available for further Draws by Borrower during the Draw Period to the extent
that the prepayment of principal was not required under paragraph (c) of this
Section 1.


(e)           Default Interest Rate.  In the event that any payment of principal
or interest is not paid within five (5) days from on the date on which the same
is due and payable, such payment shall continue as an obligation of the
Borrower, and interest thereon from the due date of such payment and interest on
the entire unpaid balance of the Loan shall accrue until paid in full at the
lesser of (i) fifteen percent (15%) per annum, or (ii) the highest interest rate
permitted under applicable law (the "Default Rate").  From and after the
Maturity Date or upon acceleration of the Note, the entire unpaid principal
balance of the Loan with all unpaid interest accrued thereon, and any and all
other fees and charges then due at such maturity, shall bear interest at the
Default Rate.

 

--------------------------------------------------------------------------------

 


(f)            Date of Payment.  If the date on which a payment of principal or
interest on the Loan is due is a day other than a Business Day, then payment of
such principal or interest need not be made on such date but may be made on the
next succeeding Business Day.


(g)           Application of Payments.  All payments shall be applied first to
costs of collection, next to late charges or other sums owing Lender, next to
accrued interest, and then to principal, or in such other order or proportion as
Lender, in its sole discretion, may determine.


(h)           Currency.  All payments shall be made in United States Dollars.


2.            Events of Default.  The following shall constitute Events of
Default: (a) the default of Borrower in the payment of any interest or principal
due under this Note or the Credit Agreement or any other Note arising under the
Credit Agreement; (b) the failure of Borrower to perform or observe any other
term or provision of this Note, or any other Note arising under the Credit
Agreement, or any term, provision, covenant, or agreement in the Credit
Agreement or any other Loan Document; (c) any act, omission, or other event that
constitutes an "Event of Default" under the Credit Agreement; (d) any
representation or warranty of Borrower contained in the Credit Agreement or in
any other Loan Document, or in any certificate delivered by Borrower pursuant to
the Credit Agreement or any other Loan Document, is false or incorrect in any
material respect when made or given; (e) Borrower becoming the subject of any
order for relief in a proceeding under any Debtor Relief Law (as defined below);
(f) Borrower making an assignment for the benefit of creditors; other than
repayment of the Loan, in whole or in part, to Lenders; (g) Borrower applying
for or consenting to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator, or similar officer for it or for all or
any part of its property or assets; (h) the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator, or similar officer
for Borrower, or for all or any part of the property or assets of Borrower,
without the application or consent Borrower, if such appointment continues
undischarged or unstayed for sixty (60) calendar days; (i) Borrower instituting
or consenting to any proceeding under any Debtor Relief Law with respect to
Borrower or all or any part of its property or assets, or the institution of any
similar case or proceeding without the consent of Borrower, if such case or
proceeding continues undismissed or unstayed for sixty (60) calendar days; (j)
the dissolution or liquidation of Borrower, or the winding-up of the business or
affairs of Borrower; (k) the taking of any action by Borrower to initiate any of
the actions described in clauses (e) through (j) of this paragraph; (l) the
issuance or levy of any judgment, writ, warrant of attachment or execution or
similar process against all or any material part of the property or assets of
Borrower if such process is not released, vacated or fully bonded within sixty
(60) calendar days after its issue or levy; or (m) any breach or default by
Borrower under any loan agreement, promissory note, or other instrument
evidencing indebtedness payable to a third party.  As used in this Note, the
term "Debtor Relief Law" means the Bankruptcy Code of the United States of
America, as amended, or any other applicable liquidation, conservatorship,
bankruptcy, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief law affecting the rights of creditors generally.

 
2

--------------------------------------------------------------------------------

 


3.            Remedies On Default.  Upon the occurrence of an Event of Default,
at Lender's option, all unpaid principal and accrued interest, and all other
amounts payable under this Note shall become immediately due and payable without
presentment, demand, notice of non-payment, protest, or notice of
non-payment.  Lender also shall have all other rights, powers, and remedies
available under the Credit Agreement and any other Loan Document, or accorded by
law or at equity.  All rights, powers, and remedies of Lender may be exercised
at any time by Lender and from time to time after the occurrence of an Event of
Default.  All rights, powers, and remedies of Lender in connection with this
Note and any other Loan Document are cumulative and not exclusive and shall be
in addition to any other rights, powers, or remedies provided by law or equity.


4.            Miscellaneous.


(a)           Borrower and all guarantors and endorsers of this Note severally
waive (i) presentment, demand, protest, notice of dishonor, and all other
notices; (ii) any release or discharge arising from any extension of time,
discharge of a prior party, release of any or all of the security for this Note,
and (iii) any other cause of release or discharge other than actual payment in
full of all indebtedness evidenced by or arising under this Note.


(b)           No delay or omission of Lender to exercise any right, whether
before or after an Event of Default, shall impair any such right or shall be
construed to be a waiver of any right or default, and the acceptance of any
past-due amount at any time by the Lender shall not be deemed to be a waiver of
the right to require prompt payment when due of any other amounts then or
thereafter due and payable.  The Lender shall not be deemed, by any act or
omission, to have waived any of Lender's rights or remedies under this Note
unless such waiver is in writing and signed by Lender and then only to the
extent specifically set forth in such writing.  A waiver with reference to one
event shall not be construed as continuing or as a bar to or waiver of any right
or remedy as to a subsequent event.


(c)           Lender may accept, indorse, present for payment, and negotiate
checks marked "payment in full" or with words of similar effect without waiving
Lender's right to collect from Borrower the full amount owed by Borrower.


(d)           Time is of the essence under this Note.  Upon any Event of
Default, the Lender may exercise all rights and remedies provided for in this
Note and by law, including, but not limited to, the right to immediate payment
in full of this Note.

 
3

--------------------------------------------------------------------------------

 


(e)           The rights and remedies of the Lender as provided in this Note, in
the Credit Agreement, and in the Security Agreement and in law or equity, shall
be cumulative and concurrent, and may be pursued singularly, successively, or
together at the sole discretion of the Lender, and may be exercised as often as
occasion therefor shall occur; and the failure to exercise any such right or
remedy shall in no event be construed as a waiver or a release of any such right
or remedy.
 

(f)            It is expressly agreed that if this Note is referred to an
attorney or if suit is brought to collect this Note or any amount due under this
Note, or to enforce or protect any rights conferred upon Lender by this Note
then Borrower promises and agrees to pay on demand all costs, including without
limitation, reasonable attorneys' fees, incurred by Lender in the enforcement of
Lender's rights and remedies under this Note, and such other agreements.


(g)          The terms, covenants, and conditions contained in this Note shall
be binding upon the heirs, executors, administrators, successors, and assigns of
Borrower, and each of them, and shall inure to the benefit of the heirs,
executors, administrators, successors and assigns of Lender.


(h)          This Note shall be construed under and governed by the laws of the
State of California without regard to conflicts of law.


(i)           No provision of this Note shall be construed or so operate as to
require the Borrower to pay interest at a greater rate than the maximum allowed
by applicable state or federal law.  Should any interest or other charges paid
or payable by the Borrower in connection with this Note or the Loan result in
the computation or earning of interest in excess of the maximum allowed by
applicable state or federal law, then any and all such excess shall be and the
same is hereby waived by Lender, and any and all such excess paid shall be
credited automatically against and in reduction of the outstanding principal
balance due of the Loan, and the portion of said excess which exceeds such
principal balance shall be paid by Lender to the Borrower.


BORROWER:
 
BIOTIME, INC.
               
By
       
Title
                 
By
       
Title
   


 
4

--------------------------------------------------------------------------------

 




EXHIBIT A-2




 

--------------------------------------------------------------------------------

 


REVOLVING CREDIT NOTE




$___________
October __, 2007



FOR VALUE RECEIVED, the undersigned, BioTime, Inc., a California corporation
(Borrower") hereby promises to pay to the order of ___________("Lender") the
principal sum of _____________ DOLLARS ($_______________) or such lesser amount
as may from time to time be outstanding as the Loan pursuant to that certain
First Amended and Restated Revolving Line of Credit Agreement, dated October __,
2007, between Borrower and Lender (the "Credit Agreement"), together with
interest on the unpaid balance of the Loan at the rate or rates hereinafter set
forth.  This Revolving Credit Note is one of the Notes described in the Credit
Agreement.  All capitalized terms not otherwise defined in this Note shall have
the meanings defined in the Credit Agreement.


1.            Terms of Payment.


(a)           Interest Rate.  Interest shall accrue and be payable at the rate
of 12% per annum on the outstanding principal balance of the Loan.  Interest
shall accrue from the date of each disbursement of principal pursuant to a
Draw.  Accrued interest shall be paid with principal. Interest will be charged
on that part of outstanding principal of the Loan which has not been paid and
shall be calculated on the basis of a 360-day year and a 30-day month.


(b)           Payments of Principal.  The outstanding principal balance of the
Loan, together with accrued interest, shall be paid in full on the Maturity
Date.


(c)           Mandatory Prepayment of Principal.  In the event that Borrower
receives Earmarked Funds, Borrower shall use the Earmarked Funds to prepay
principal, plus accrued interest, within two business days after such Earmarked
Funds are received by Borrower, and the amount of principal so prepaid shall
reduce the Maximum Loan Amount.


(d)           Optional Prepayment of Principal.  Borrower may prepay principal,
with accrued interest, at any time and the amount of principal so prepaid shall
be available for further Draws by Borrower during the Draw Period to the extent
that the prepayment of principal was not required under paragraph (c) of this
Section 1.


(e)           Default Interest Rate.  In the event that any payment of principal
or interest is not paid within five (5) days from on the date on which the same
is due and payable, such payment shall continue as an obligation of the
Borrower, and interest thereon from the due date of such payment and interest on
the entire unpaid balance of the Loan shall accrue until paid in full at the
lesser of (i) fifteen percent (15%) per annum, or (ii) the highest interest rate
permitted under applicable law (the "Default Rate").  From and after the
Maturity Date or upon acceleration of the Note, the entire unpaid principal
balance of the Loan with all unpaid interest accrued thereon, and any and all
other fees and charges then due at such maturity, shall bear interest at the
Default Rate.

 
1

--------------------------------------------------------------------------------

 


(f)            Date of Payment.  If the date on which a payment of principal or
interest on the Loan is due is a day other than a Business Day, then payment of
such principal or interest need not be made on such date but may be made on the
next succeeding Business Day.


(g)           Application of Payments.  All payments shall be applied first to
costs of collection, next to late charges or other sums owing Lender, next to
accrued interest, and then to principal, or in such other order or proportion as
Lender, in its sole discretion, may determine.


(h)           Currency.  All payments shall be made in United States Dollars.


2.            Events of Default.  The following shall constitute Events of
Default: (a) the default of Borrower in the payment of any interest or principal
due under this Note or the Credit Agreement or any other Note arising under the
Credit Agreement; (b) the failure of Borrower to perform or observe any other
term or provision of this Note, or any other Note arising under the Credit
Agreement, or any term, provision, covenant, or agreement in the Credit
Agreement or any other Loan Document; (c) any act, omission, or other event that
constitutes an "Event of Default" under the Credit Agreement; (d) any
representation or warranty of Borrower contained in the Credit Agreement or in
any other Loan Document, or in any certificate delivered by Borrower pursuant to
the Credit Agreement or any other Loan Document, is false or incorrect in any
material respect when made or given; (e) Borrower becoming the subject of any
order for relief in a proceeding under any Debtor Relief Law (as defined below);
(f) Borrower making an assignment for the benefit of creditors; other than
repayment of the Loan, in whole or in part, to Lenders; (g) Borrower applying
for or consenting to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator, or similar officer for it or for all or
any part of its property or assets; (h) the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator, or similar officer
for Borrower, or for all or any part of the property or assets of Borrower,
without the application or consent Borrower, if such appointment continues
undischarged or unstayed for sixty (60) calendar days; (i) Borrower instituting
or consenting to any proceeding under any Debtor Relief Law with respect to
Borrower or all or any part of its property or assets, or the institution of any
similar case or proceeding without the consent of Borrower, if such case or
proceeding continues undismissed or unstayed for sixty (60) calendar days; (j)
the dissolution or liquidation of Borrower, or the winding-up of the business or
affairs of Borrower; (k) the taking of any action by Borrower to initiate any of
the actions described in clauses (e) through (j) of this paragraph; (l) the
issuance or levy of any judgment, writ, warrant of attachment or execution or
similar process against all or any material part of the property or assets of
Borrower if such process is not released, vacated or fully bonded within sixty
(60) calendar days after its issue or levy; or (m) any breach or default by
Borrower under any loan agreement, promissory note, or other instrument
evidencing indebtedness payable to a third party. As used in this Note, the term
"Debtor Relief Law" means the Bankruptcy Code of the United States of America,
as amended, or any other applicable liquidation, conservatorship, bankruptcy,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief law affecting the rights of creditors generally.

 
2

--------------------------------------------------------------------------------

 


3.            Remedies On Default.  Upon the occurrence of an Event of Default,
at Lender's option, all unpaid principal and accrued interest, and all other
amounts payable under this Note shall become immediately due and payable without
presentment, demand, notice of non-payment, protest, or notice of
non-payment.  Lender also shall have all other rights, powers, and remedies
available under the Credit Agreement and any other Loan Document, or accorded by
law or at equity.  All rights, powers, and remedies of Lender may be exercised
at any time by Lender and from time to time after the occurrence of an Event of
Default.  All rights, powers, and remedies of Lender in connection with this
Note and any other Loan Document are cumulative and not exclusive and shall be
in addition to any other rights, powers, or remedies provided by law or equity.


4.            Miscellaneous.


(a)           Borrower and all guarantors and endorsers of this Note severally
waive (i) presentment, demand, protest, notice of dishonor, and all other
notices; (ii) any release or discharge arising from any extension of time,
discharge of a prior party, release of any or all of the security for this Note,
and (iii) any other cause of release or discharge other than actual payment in
full of all indebtedness evidenced by or arising under this Note.


(b)           No delay or omission of Lender to exercise any right, whether
before or after an Event of Default, shall impair any such right or shall be
construed to be a waiver of any right or default, and the acceptance of any
past-due amount at any time by the Lender shall not be deemed to be a waiver of
the right to require prompt payment when due of any other amounts then or
thereafter due and payable.  The Lender shall not be deemed, by any act or
omission, to have waived any of Lender's rights or remedies under this Note
unless such waiver is in writing and signed by Lender and then only to the
extent specifically set forth in such writing.  A waiver with reference to one
event shall not be construed as continuing or as a bar to or waiver of any right
or remedy as to a subsequent event.


(c)           Lender may accept, indorse, present for payment, and negotiate
checks marked "payment in full" or with words of similar effect without waiving
Lender's right to collect from Borrower the full amount owed by Borrower.
 
 
3

--------------------------------------------------------------------------------

 

(d)           Time is of the essence under this Note.  Upon any Event of
Default, the Lender may exercise all rights and remedies provided for in this
Note and by law, including, but not limited to, the right to immediate payment
in full of this Note.


(e)           The rights and remedies of the Lender as provided in this Note, in
the Credit Agreement, and in the Security Agreement and in law or equity, shall
be cumulative and concurrent, and may be pursued singularly, successively, or
together at the sole discretion of the Lender, and may be exercised as often as
occasion therefor shall occur; and the failure to exercise any such right or
remedy shall in no event be construed as a waiver or a release of any such right
or remedy.


(f)            It is expressly agreed that if this Note is referred to an
attorney or if suit is brought to collect this Note or any amount due under this
Note, or to enforce or protect any rights conferred upon Lender by this Note
then Borrower promises and agrees to pay on demand all costs, including without
limitation, reasonable attorneys' fees, incurred by Lender in the enforcement of
Lender's rights and remedies under this Note, and such other agreements.


(g)           The terms, covenants, and conditions contained in this Note shall
be binding upon the heirs, executors, administrators, successors, and assigns of
Borrower, and each of them, and shall inure to the benefit of the heirs,
executors, administrators, successors and assigns of Lender.


(h)           This Note shall be construed under and governed by the laws of the
State of California without regard to conflicts of law.


(i)            No provision of this Note shall be construed or so operate as to
require the Borrower to pay interest at a greater rate than the maximum allowed
by applicable state or federal law.  Should any interest or other charges paid
or payable by the Borrower in connection with this Note or the Loan result in
the computation or earning of interest in excess of the maximum allowed by
applicable state or federal law, then any and all such excess shall be and the
same is hereby waived by Lender, and any and all such excess paid shall be
credited automatically against and in reduction of the outstanding principal
balance due of the Loan, and the portion of said excess which exceeds such
principal balance shall be paid by Lender to the Borrower.


BORROWER:
 
BIOTIME, INC.
               
By
       
Title
                 
By
       
Title
   


 

--------------------------------------------------------------------------------

 




EXHIBIT A-3




 
1

--------------------------------------------------------------------------------

 


REVOLVING CREDIT NOTE




$___________
February __, 2008



FOR VALUE RECEIVED, the undersigned, BioTime, Inc., a California corporation
(Borrower") hereby promises to pay to the order of ___________("Lender") the
principal sum of _____________ DOLLARS ($_______________) or such lesser amount
as may from time to time be outstanding as the Loan pursuant to that certain
Second Amended and Restated Revolving Line of Credit Agreement, dated February
__, 2008, between Borrower and Lender (the "Credit Agreement"), together with
interest on the unpaid balance of the Loan at the rate or rates hereinafter set
forth.  This Revolving Credit Note is one of the Notes described in the Credit
Agreement.  All capitalized terms not otherwise defined in this Note shall have
the meanings defined in the Credit Agreement.


1.            Terms of Payment.


(a)           Interest Rate.  Interest shall accrue and be payable at the rate
of 12% per annum on the outstanding principal balance of the Loan.  Interest
shall accrue from the date of each disbursement of principal pursuant to a
Draw.  Accrued interest shall be paid with principal. Interest will be charged
on that part of outstanding principal of the Loan which has not been paid and
shall be calculated on the basis of a 360-day year and a 30-day month.


(b)           Payments of Principal.  The outstanding principal balance of the
Loan, together with accrued interest, shall be paid in full on the Maturity
Date.


(c)           Mandatory Prepayment of Principal.  In the event that Borrower
receives Earmarked Funds, Borrower shall use the Earmarked Funds to prepay
principal, plus accrued interest, within two business days after such Earmarked
Funds are received by Borrower, and the amount of principal so prepaid shall
reduce the Maximum Loan Amount.


(d)           Optional Prepayment of Principal.  Borrower may prepay principal,
with accrued interest, at any time and the amount of principal so prepaid shall
be available for further Draws by Borrower during the Draw Period to the extent
that the prepayment of principal was not required under paragraph (c) of this
Section 1.


(e)           Default Interest Rate.  In the event that any payment of principal
or interest is not paid within five (5) days from on the date on which the same
is due and payable, such payment shall continue as an obligation of the
Borrower, and interest thereon from the due date of such payment and interest on
the entire unpaid balance of the Loan shall accrue until paid in full at the
lesser of (i) fifteen percent (15%) per annum, or (ii) the highest interest rate
permitted under applicable law (the "Default Rate").  From and after the
Maturity Date or upon acceleration of the Note, the entire unpaid principal
balance of the Loan with all unpaid interest accrued thereon, and any and all
other fees and charges then due at such maturity, shall bear interest at the
Default Rate.

 
1

--------------------------------------------------------------------------------

 


(f)            Date of Payment.  If the date on which a payment of principal or
interest on the Loan is due is a day other than a Business Day, then payment of
such principal or interest need not be made on such date but may be made on the
next succeeding Business Day.


(g)           Application of Payments.  All payments shall be applied first to
costs of collection, next to late charges or other sums owing Lender, next to
accrued interest, and then to principal, or in such other order or proportion as
Lender, in its sole discretion, may determine.


(h)           Currency.  All payments shall be made in United States Dollars.


2.            Events of Default.  The following shall constitute Events of
Default: (a) the default of Borrower in the payment of any interest or principal
due under this Note or the Credit Agreement or any other Note arising under the
Credit Agreement; (b) the failure of Borrower to perform or observe any other
term or provision of this Note, or any other Note arising under the Credit
Agreement, or any term, provision, covenant, or agreement in the Credit
Agreement or any other Loan Document; (c) any act, omission, or other event that
constitutes an "Event of Default" under the Credit Agreement; (d) any
representation or warranty of Borrower contained in the Credit Agreement or in
any other Loan Document, or in any certificate delivered by Borrower pursuant to
the Credit Agreement or any other Loan Document, is false or incorrect in any
material respect when made or given; (e) Borrower becoming the subject of any
order for relief in a proceeding under any Debtor Relief Law (as defined below);
(f) Borrower making an assignment for the benefit of creditors; other than
repayment of the Loan, in whole or in part, to Lenders; (g) Borrower applying
for or consenting to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator, or similar officer for it or for all or
any part of its property or assets; (h) the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator, or similar officer
for Borrower, or for all or any part of the property or assets of Borrower,
without the application or consent Borrower, if such appointment continues
undischarged or unstayed for sixty (60) calendar days; (i) Borrower instituting
or consenting to any proceeding under any Debtor Relief Law with respect to
Borrower or all or any part of its property or assets, or the institution of any
similar case or proceeding without the consent of Borrower, if such case or
proceeding continues undismissed or unstayed for sixty (60) calendar days; (j)
the dissolution or liquidation of Borrower, or the winding-up of the business or
affairs of Borrower; (k) the taking of any action by Borrower to initiate any of
the actions described in clauses (e) through (j) of this paragraph; (l) the
issuance or levy of any judgment, writ, warrant of attachment or execution or
similar process against all or any material part of the property or assets of
Borrower if such process is not released, vacated or fully bonded within sixty
(60) calendar days after its issue or levy; or (m) any breach or default by
Borrower under any loan agreement, promissory note, or other instrument
evidencing indebtedness payable to a third party. As used in this Note, the term
"Debtor Relief Law" means the Bankruptcy Code of the United States of America,
as amended, or any other applicable liquidation, conservatorship, bankruptcy,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief law affecting the rights of creditors generally.

 
2

--------------------------------------------------------------------------------

 


3.            Remedies On Default.  Upon the occurrence of an Event of Default,
at Lender's option, all unpaid principal and accrued interest, and all other
amounts payable under this Note shall become immediately due and payable without
presentment, demand, notice of non-payment, protest, or notice of
non-payment.  Lender also shall have all other rights, powers, and remedies
available under the Credit Agreement and any other Loan Document, or accorded by
law or at equity.  All rights, powers, and remedies of Lender may be exercised
at any time by Lender and from time to time after the occurrence of an Event of
Default.  All rights, powers, and remedies of Lender in connection with this
Note and any other Loan Document are cumulative and not exclusive and shall be
in addition to any other rights, powers, or remedies provided by law or equity.


4.            Miscellaneous.


(a)           Borrower and all guarantors and endorsers of this Note severally
waive (i) presentment, demand, protest, notice of dishonor, and all other
notices; (ii) any release or discharge arising from any extension of time,
discharge of a prior party, release of any or all of the security for this Note,
and (iii) any other cause of release or discharge other than actual payment in
full of all indebtedness evidenced by or arising under this Note.


(b)           No delay or omission of Lender to exercise any right, whether
before or after an Event of Default, shall impair any such right or shall be
construed to be a waiver of any right or default, and the acceptance of any
past-due amount at any time by the Lender shall not be deemed to be a waiver of
the right to require prompt payment when due of any other amounts then or
thereafter due and payable.  The Lender shall not be deemed, by any act or
omission, to have waived any of Lender's rights or remedies under this Note
unless such waiver is in writing and signed by Lender and then only to the
extent specifically set forth in such writing.  A waiver with reference to one
event shall not be construed as continuing or as a bar to or waiver of any right
or remedy as to a subsequent event.


(c)           Lender may accept, indorse, present for payment, and negotiate
checks marked "payment in full" or with words of similar effect without waiving
Lender's right to collect from Borrower the full amount owed by Borrower.
 
 
3

--------------------------------------------------------------------------------

 

(d)           Time is of the essence under this Note.  Upon any Event of
Default, the Lender may exercise all rights and remedies provided for in this
Note and by law, including, but not limited to, the right to immediate payment
in full of this Note.


(e)           The rights and remedies of the Lender as provided in this Note, in
the Credit Agreement, and in the Security Agreement and in law or equity, shall
be cumulative and concurrent, and may be pursued singularly, successively, or
together at the sole discretion of the Lender, and may be exercised as often as
occasion therefor shall occur; and the failure to exercise any such right or
remedy shall in no event be construed as a waiver or a release of any such right
or remedy.


(f)           It is expressly agreed that if this Note is referred to an
attorney or if suit is brought to collect this Note or any amount due under this
Note, or to enforce or protect any rights conferred upon Lender by this Note
then Borrower promises and agrees to pay on demand all costs, including without
limitation, reasonable attorneys' fees, incurred by Lender in the enforcement of
Lender's rights and remedies under this Note, and such other agreements.


(g)           The terms, covenants, and conditions contained in this Note shall
be binding upon the heirs, executors, administrators, successors, and assigns of
Borrower, and each of them, and shall inure to the benefit of the heirs,
executors, administrators, successors and assigns of Lender.


(h)           This Note shall be construed under and governed by the laws of the
State of California without regard to conflicts of law.


(i)            No provision of this Note shall be construed or so operate as to
require the Borrower to pay interest at a greater rate than the maximum allowed
by applicable state or federal law.  Should any interest or other charges paid
or payable by the Borrower in connection with this Note or the Loan result in
the computation or earning of interest in excess of the maximum allowed by
applicable state or federal law, then any and all such excess shall be and the
same is hereby waived by Lender, and any and all such excess paid shall be
credited automatically against and in reduction of the outstanding principal
balance due of the Loan, and the portion of said excess which exceeds such
principal balance shall be paid by Lender to the Borrower.


BORROWER:
 
BIOTIME, INC.
               
By
       
Title
                 
By
       
Title
   

 
 
 4

--------------------------------------------------------------------------------